Citation Nr: 0403254	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  01-05 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder secondary to a left knee disorder.

2.  Entitlement to service connection for a right knee 
disorder secondary to a left knee disorder.

3.  Entitlement to service connection for an acquired 
psychiatric disorder including posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Phillip L. Krejci


INTRODUCTION

The veteran had active service from September 1986 to August 
1989.

This case came to the Board of Veterans' Appeals (Board), 
initially, from rating decisions by the Philadelphia, 
Pennsylvania, Regional Office (RO).

In June 2000, the veteran claimed entitlement to a total 
disability evaluation based on unemployability due to 
service-connected disabilities.  That claim has not, however, 
been addressed by the RO.  Hence, it is not ripe for 
appellate review, and it is referred to the RO for 
adjudication.


REMAND

The veteran claims entitlement to service connection for 
right ankle and right knee disorders, both secondary to a 
service-connected left knee disorder.  He also claims 
entitlement to service connection for psychiatric disorders 
including PTSD.  Service connection is granted when evidence 
shows that current disability resulted from injury or disease 
incurred or aggravated in military service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  To establish 
service connection, there must be evidence of an etiologic 
relationship between a current disability and events in 
service or an injury or disease incurred there.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

A grant of service connection for PTSD requires medical 
evidence of a diagnosis of PTSD made in accord with 
applicable diagnostic criteria, medical evidence linking the 
disorder to events the appellant experienced in service and, 
unless the veteran engaged in combat with the enemy or was 
held as a prisoner of war and the claimed stressor is related 
to those experiences, credible supporting evidence that the 
in-service events occurred.  38 C.F.R. §§ 3.304(f), 4.125 
(2003).  The threshold criterion for service connection for 
PTSD is that the veteran experienced, witnessed, or was 
confronted with a traumatic event that involved actual or 
threatened death or serious injury or a threat to the 
physical integrity of self or others.  See AMERICAN PSYCHIATRIC 
ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 424-9 
(4th ed. 1994) (DSM-IV).  

A February 2000 RO decision denied entitlement to service 
connection for right ankle and right knee disorders, each 
claimed as secondary to a service-connected left knee 
disorder.  The decision also denied entitlement to service 
connection for psychiatric disorders including PTSD.  A May 
2000 RO decision denied service connection for a back 
disorder.  The veteran appealed, and a November 2002 Board 
decision granted service connection for a back disorder.  The 
Board also undertook further evidentiary development as to 
the remaining issues on appeal.

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
after the claims herein were filed.  The VCAA prescribes VA 
duties to notify the claimant of the evidence needed to 
substantiate a claim, of the evidence VA will obtain, and of 
the claimant's responsibilities with regard to obtaining 
evidence, and it also prescribes VA duties to help a claimant 
obtain relevant evidence.  The VCAA is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  VA duties pursuant thereto have been codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  
However, it is not entirely clear that the veteran has 
received the notice required by the VCAA.  See Quartuccio v. 
Principi, 16 Vet. App. 13 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  This remand will allow VA to provide 
the veteran with the required notice.

Subsequent to its November 2002 decision, the Board undertook 
evidentiary development pursuant to 38 C.F.R. § 19.9 (2003).  
That regulation permitted the Board to review, in the first 
instance, evidence it developed pursuant thereto.  As a 
result of the Board's evidentiary development, the veteran's 
service personnel records have been added to the file.  In 
addition, in an April 2003 letter, the Board 


asked the veteran to identify postservice health care 
providers who had treated his right ankle, right knee, and 
psychiatric disorders.  He submitted medical records, but did 
not otherwise respond with names of health care providers.  
In August and September 2003 correspondence, his United 
States Senator indicated that the veteran had no other 
evidence to submit and asked that the Board enter a decision 
based on the evidence then of record.  In November 2003 
correspondence, his representative made the same request.  
Notwithstanding these letters indicating he had no other 
evidence to submit, the veteran, in December 2003, submitted 
additional evidence.

The Board cannot now review evidence it received because 
38 C.F.R. § 19.9(b)(2), the regulation that authorized 
evidentiary development and review by the Board, in the first 
instance, of evidence it developed, has been held to conflict 
with 38 U.S.C.A. § 7104(a).  Disabled Am. Veterans v. Sec'y 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV).  
The statute provides that a claimant is entitled to one 
appeal to the Secretary of Veterans Affairs from every 
decision by the Secretary so, if the Board is able to review 
evidence in the first instance, before it is reviewed by the 
RO, there is no appeal to the Secretary from the Board's 
review; the only venue left, after such a review, is at the 
United States Court of Appeals for Veterans Claims.  Thus, 
this case must be remanded so the RO can conduct the 
evidentiary development prescribed below and review all of 
the evidence before the case is returned to the Board.

Before DAV was decided, the Board requested, in connection 
with the issue of service connection for psychiatric 
disorders including PTSD, information from the Marine Corps 
Commandant.  In a June 2003 letter, Marine Corps Headquarters 
referred VA to the Naval or Marine Corps Historical Centers 
for the information requested.  Thus, further discourse with 
a service department is required.  In addition, the plethora 
of records by mental health care providers, which are not 
entirely in accord, including records submitted by the 
veteran in December 2003, dictates further psychological 
evaluation and psychiatric examination.  Remand is 
necessitated to accomplish that evidentiary development.

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO must notify the veteran that:

a.  Evidence needed to substantiate 
his claim for service connection for 
right ankle and right knee disorders 
is medical evidence that he 
currently has such disorders and 
medical evidence of an etiologic 
relationship between those disorders 
and his service-connected left knee 
disorder.  

b.  Evidence needed to substantiate 
his claim of entitlement to service 
connection for an acquired 
psychiatric disorder is medical 
evidence that he currently has such 
a disorder, and medical evidence 
that it was incurred in service.  
Evidence needed to substantiate his 
claim of entitlement to service 
connection for PTSD is medical 
evidence that he has PTSD diagnosed 
in accord with DSM-IV, medical 
evidence that PTSD was caused by 
events he experienced in service 
that meet the category A diagnostic 
criteria for PTSD from DSM-IV, and 
credible supporting evidence that 
the events actually occurred.

c.  It is the veteran's 
responsibility, and his alone, to 
provide the foregoing evidence, but 
VA will make reasonable efforts to 
obtain relevant evidence, such as VA 
and non-VA medical records, 
employment records, or records from 
government agencies, if he 
identifies the custodians thereof.  
VA will notify him of evidence he 
identified that could not be 
obtained so that he may obtain the 
evidence himself and submit it.
2.  The RO should ask the veteran:

a.  To identify all VA and non-VA 
health care providers who have 
treated him for right ankle, right 
knee, and psychiatric disorders.  
The RO must obtain legible copies of 
records identified that are not now 
associated with the file.

b.  To provide a statement, with as 
much detail as possible, with 
respect to the names, dates, and 
places regarding the traumatic 
events he claims to have experienced 
in service.

3.  After additional relevant medical 
evidence has been added to the file, the 
veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of all right ankle 
and right knee disability.  The claims 
file must be provided to the examiner for 
review.  The examiner must:

a.  Diagnose all right ankle and 
right knee disorders found on 
examination and explain whether it 
is at least as likely as not that a 
chronic right knee and/or a chronic 
right ankle disorder was caused or 
is aggravated by the service 
connected left knee disorder.  An 
opinion that right ankle and right 
knee disorders are "influenced" by 
a left knee disorder is 
insufficient.  If there is an 
etiologic relationship between the 
left knee disorder and disorders of 
the right ankle and knee, the 
examiner must explain the nature 
thereof.

b.  Order radiologic studies of both 
knees and both ankles, review VA 
magnetic resonance imaging and X-ray 
studies conducted in 1999, and 
explain the significance of the 
results.

c.  Conduct complete range of motion 
studies, and all other indicated 
tests, of the right ankle and right 
knee.

d.  Fully describe all functional 
limitations of the right ankle and 
right knee.

f.  Set forth in the report the 
factors upon which the medical 
opinion is based.

4.  Upon completion of the development 
prescribed above, the veteran must be 
afforded psychological testing and 
evaluation by a VA clinical psychologist 
who has not previously evaluated or 
treated him.  The claim files, including 
the veteran's stressor statement, must be 
sent to the examiner for review.

a.  The examiner must carefully 
review this remand, the service 
medical and personnel records, 
records that reflect postservice 
behavior, the veteran's stressor 
statement, and records of 
postservice psychological 
evaluations and psychiatric 
examinations.  The evaluation report 
should reflect review of the 
foregoing evidence.

b.  Testing should include the 
Minnesota Multiphasic Personality 
Inventory, second edition.  If 
scores are elevated on any scales, 
rather than attributing that result 
to possibilities, such as a "cry 
for help" or prevarication, the 
examiner must render an opinion, 
based on sound medical judgment, 
experience, knowledge of the facts 
of the case, and interview of the 
veteran, as to the actual cause of 
the elevated scores.

c.  If PTSD is diagnosed, the 
examiner must identify the events, 
with names of individuals involved, 
dates, and the places where the 
claimed events occurred, that he or 
she believes the veteran experienced 
that meet the category A diagnostic 
criteria for PTSD from DSM-IV.  
Further, the examiner must explain 
how the events are persistently 
reexperienced, explain how stimuli 
are persistently avoided, and 
identify persistent symptoms of 
increased arousal.  If the veteran 
claims to have forgotten the details 
of traumatic events he claims to 
have experienced, and the examiner 
relied upon those forgotten events 
to diagnose PTSD, the examiner must 
explain how the veteran 
"reexperiences" events he cannot 
remember.  The examiner must 
indicate whether the veteran 
demonstrates agitation and arousal 
when his experiences are probed, and 
must also indicate whether he has 
true flashbacks, accompanied by 
disorientation, or whether he merely 
has recollections of traumatic 
events.  Finally, if the examiner 
diagnoses PTSD any disability 
attributable to in-service events 
the veteran experienced must be 
distinguished from those events 
attributable to preservice and 
postservice experiences, including a 
preservice stabbing, postservice 
gunshot wounds, and postservice 
arrests for weapons offenses.  If a 
psychiatric disorder other than PTSD 
is diagnosed as being related to 
service, the examiner must identify, 
in the evidence of record, the 
earliest manifestations thereof.

d.  Axis II diagnoses must not be 
deferred.  If testing and evaluation 
results in diagnoses on both Axis I 
and Axis II, the examiner should 
distinguish symptoms attributable to 
each diagnosis.

5.  Upon completion of the development 
prescribed above, and after associating 
the report of the psychological 
evaluation prescribed above, the veteran 
must be afforded a psychiatric 
examination by a VA psychiatrist who has 
not previously examined or treated him.  
The claim files, including the veteran's 
stressor statement, must be sent to the 
examiner for review.

a.  The examiner must carefully 
review this remand, the service 
medical and personnel records, 
records that reflect postservice 
behavior, the veteran's stressor 
statement, and records of 
postservice psychological 
evaluations and psychiatric 
examinations.  The evaluation report 
should reflect review of the 
foregoing evidence.

b.  If PTSD is diagnosed, the 
examiner must identify the events, 
with names of individuals involved, 
dates, and the places where the 
claimed events occurred, that he or 
she believes the veteran experienced 
that meet the category A diagnostic 
criteria for PTSD from DSM-IV.  
Further, the examiner must explain 
how the events are persistently 
reexperienced, explain how stimuli 
are persistently avoided, and 
identify persistent symptoms of 
increased arousal.  If the veteran 
claims to have forgotten the details 
of traumatic events he claims to 
have experienced, and the examiner 
relied upon those forgotten events 
to diagnose PTSD, the examiner must 
explain how the appellant 
"reexperiences" events he cannot 
remember.  The examiner must 
indicate whether the veteran 
demonstrates agitation and arousal 
when his experiences are probed, and 
must also indicate whether he has 
true flashbacks, accompanied by 
disorientation, or whether he merely 
has recollections of traumatic 
events.  Finally, if the examiner 
diagnoses PTSD any disability 
attributable to in-service events 
experiences must be carefully 
distinguished from those events that 
are attributable to preservice and 
postservice experiences, including a 
preservice stabbing, postservice 
gunshot wounds, and postservice 
arrests for weapons offenses.  If a 
psychiatric disorder other than PTSD 
is diagnosed as being related to 
service, the examiner must identify, 
in the evidence of record, the 
earliest manifestations thereof.

c.  Axis II diagnoses must not be 
deferred.  If testing and evaluation 
results in diagnoses on both Axis I 
and Axis II, the examiner should 
distinguish symptoms attributable to 
each diagnosis.

6.  Upon completion of development 
prescribed above, if PTSD is diagnosed by 
either examiner, the RO must notify the 
veteran of the in-service events that 
examiners relied upon for the diagnosis, 
and ask him to submit credible supporting 
evidence that the events actually 
occurred.  In addition, the RO must 
request credible supporting evidence, 
including, if appropriate, deck logs of 
the USS IWO JIMA and USS SAMUEL B. ROBERTS, 
from the US Naval Historical Center or 
the Marine Corps Historical Center.  The 
June 2003 letter from Marine Corps 
Headquarters included the addresses of 
the service departments' historical 
centers.

7.  Upon completion of the foregoing 
development, the RO must review all the 
evidence of record.  If the benefits 
sought on appeal remain denied, issue a 
Supplemental Statement of the Case in 
accord with 38 C.F.R. §§ 19.31, 19.38 
(2003).

The veteran has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision by the 
Board is appealable to the Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a decision by the Board on the merits 
of the appeal.  38 C.F.R. § 20.1100(b) (2003).


